Murray, C. J.,
delivered the opinion of the Court—Terry, J., and Burnett, J., concurring.
This case comes before us on the judgment-roll alone. The judgment by default was properly entered, as the defendant did not appear and answer after service was made complete by publication.
An appearance in this Court on a former appeal, did not absolve him from the necessity of answering, or from the consequences of his neglect to do so.
Although the instrument set out in the record is not a mortgage, it is not embodied in the complaint, and we cannot say that the judgment of foreclosure was obtained on it. Every intendment is in favor of the judgment, and we are bound to suppose that the decree of foreclosure was based upon proper evidence in the Court below, of a mortgage perfect in all its parts.
Judgment affirmed.